United States Court of Appeals
               for the district of columbia circuit



No. 00-3020                                  September Term, 2002
                                          89cr00036
                                          Filed On: September 17, 2002 [702326]

                              United States of America,     
          
               Appellee
     v.

Michael Palmer,

               Appellant

                                      
     Before: Henderson, Randolph, and Rogers, Circuit Judges.

                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on July 19, 2002  be
amended to substitute "dismissing Palmer's petition to vacate his conviction as a successive
section 2255 motion under the AEDPA" for "requiring Palmer to request a certificate of
appealability pursuant to the AEDPA" in the final sentence of the opinion.



                           Per Curiam

                                        For the Court:
                                        Mark Langer


                                        Clerk